— Appeal from a decision of the Workers’ Compensation Board, filed March 22, 1978 as amended on July 20, 1978. The claimant’s son sustained accidental injuries on November 3, 1969 which caused his death on January 3, 1976. The carrier contends that the board erred in finding that the claimant was entitled to benefits as a dependent of her son pursuant to subdivisions 4 and 5 of section 16 of the Workers’ Compensation Law. The board found: "Decedent’s mother testified that at the time of her son’s death he was living with her getting $70.00 a week from which he gave her $35 towards the rent and $25.00 a week for food * * * that she *738received $140.00 a month social security benefits, $60.00 a month supplemental benefits, their rent was $157.00 a month * * * and that based on the decedent’s mother’s testimony, that she was dependent on the decedent at the time of accident, November 3, 1969.” The decision is supported by substantial evidence. Decision affirmed, with costs to the Workers’ Compensation Board against the employer and its insurance carrier. Mahoney, P. J., Greenblott, Kane, Mikoll and Herlihy, JJ., concur.